—Mugglin, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 17, 1998, which ruled that Batavia Enclosures, Inc. was liable for additional unemployment insurance contributions for remuneration paid to individuals included as employees.
Batavia Enclosures, Inc., a corporation engaged in the manufacturing of sheet metal, was assessed with additional unemployment insurance contributions based upon the Unemployment Insurance Appeal Board’s finding that, inter alia, the services performed by the spouse of Batavia’s president on behalf of the corporation were sufficient to establish an employer-employee relationship. Upon subsequently reopening and reconsidering the matter, however, the Board modified its prior decision to the extent of permitting the Commissioner of Labor to withdraw that portion of its initial determination which assessed additional contributions based upon remuneration paid to the spouse. Inasmuch as the sole challenge raised on this appeal from the Board’s prior decision is directed at the finding of liability relating to the spouse, we deem this appeal to be moot (see, Matter of Greenbaum [Commissioner of Labor], 257 AD2d 931). Moreover, the circumstances giving rise to this appeal do not present a substantial question that is likely to recur yet evade review and, thus, the exception to the mootness doctrine is inapplicable (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 715; Matter of Mileto v Sleight, 260 AD2d 977). Accordingly, the appeal should be dismissed.
Cardona, P. J., Mikoll, Crew III and Yesawich Jr., JJ., *672concur. Ordered that the appeal is dismissed, as moot, without costs.